NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 22 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 20-30165

                Plaintiff-Appellee,             D.C. No. 2:15-cr-00011-DLC-1

 v.

JOSEPH BRENT LOFTIS,                            MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Montana
                   Dana L. Christensen, District Judge, Presiding

                            Submitted March 16, 2021**

Before:      GRABER, R. NELSON, and HUNSAKER, Circuit Judges.

      Joseph Brent Loftis appeals pro se from the district court’s orders denying

his motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Loftis contends that he is entitled to compassionate release because his age



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and medical conditions put him at increased risk of severe complications or death

if he contracts COVID-19. The district court, however, considered these factors

and concluded that they were insufficient to warrant Loftis’s release in light of the

danger he poses to the public. Because this conclusion is supported by the record

and the statutory sentencing factors, see 18 U.S.C. §§ 3553(a), 3582(c)(1)(A), the

district court did not abuse its discretion1 by denying Loftis’s motion. See United

States v. Robertson, 895 F.3d 1206, 1213 (9th Cir. 2018) (a district court abuses its

discretion only if its decision is illogical, implausible, or without support in the

record).

      Assuming without deciding that Loftis’s Eighth Amendment claim may be

brought under § 3582(c)(1)(A), Loftis has not shown that his sentence is “grossly

disproportionate” to his offenses. See United States v. Harris, 154 F.3d 1082,

1084 (9th Cir. 1998). To the extent Loftis seeks injunctive relief in the form of a

court order directing the Bureau of Prisons to screen him for home confinement,

we decline to consider this request, which was raised for the first time on appeal.

See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.



1
  The denial of a motion for a sentence reduction under 18 U.S.C. § 3582(c)(2) is
reviewed for abuse of discretion. See United States v. Dunn, 728 F.3d 1151, 1155
(9th Cir. 2013). We accept for purposes of this appeal the government’s
undisputed assertion that the abuse of discretion standard also applies to denials
under 18 U.S.C. § 3582(c)(1)(A)(i).

                                           2                                     20-30165